DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikipelov et al (US 2016/0147161; hereinafter Nikipelov).
Regarding claim 18, Figs 3 and 4 of Nikipelov discloses a method for semiconductor fabrication apparatus comprising:
loading a wafer into a semiconductor fabrication apparatus (Figs 3-4/18);
generating charged particles in the semiconductor fabrication apparatus (Figs 3-4/18; ¶ [0484]);
modulating the charged particles by a laser-charged particles interaction module of the semiconductor fabrication apparatus such that the charged particles are spatially distributed by laser (¶ [0287]-[0302]);
modulating the charged particles by an electromagnetic field interaction unit (Figs 3-4; ¶ [0306]); and
thereafter performing a semiconductor process to the wafer using the charged particles. (Figs 3-4)

Regarding claim 20, Figs 3-4 of Nikipelov discloses the electromagnetic filed interaction unit (24; Figs 3-4) includes a magnet designed with a nonuniform magnetic field such that the e-beam is bent and spread in an angle range when reaching the wafer (¶ [0297]).



Allowable Subject Matter
Claims 1-17 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a laser-charged particles interaction module that further includes a laser source to generate a first laser beam; a beam splitter configured to split the first laser beam into a second laser beam and a third laser beam; and a mirror configured to reflect the third laser beam such that the third laser beam is redirected to intersect with the second laser beam to form a laser interference pattern at a path of the charged particles”.

Regarding claim 14, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “laser-charged particles interaction module that further includes a laser source to generate a first laser beam; a beam splitter configured to split the first laser beam into a second laser beam and a third laser beam; a mirror configured to reflect the third laser beam such that the third laser beam is redirected to intersect with the second laser beam to form a laser interference pattern at a path of the e-beam and wherein the laser interference pattern modulates the e-beam to form a modulated e-beam”.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the laser-charged particles interaction module further includes a laser source to generate a first laser beam; a beam splitter configured to split the first laser beam into a second laser beam and a third laser beam; and a mirror configured to reflect the third laser beam such that the third laser beam is redirected to intersect with the second laser beam to form a laser interference pattern at a path of the charged particles”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moriya et al (US 2010/0117009; The prior art does not expressly disclose a mirror configured to reflect the third laser beam such that the third laser beam is redirected to intersect with the second laser beam to form a laser interference pattern at a path of the charged particles, and wherein the laser interference pattern modulates the charged particles in a micron-zone mode for processing the wafer using the modulated charged particles)
Yamaguchi et al (US 2011/0176139; The prior art does not expressly disclose a mirror configured to reflect the third laser beam such that the third laser beam is redirected to intersect with the second laser beam to form a laser interference pattern at a path of the charged particles; and a laser interaction unit and an electromagnetic-field interaction unit configured in series on a path of the charged particles such that the charged particles are sequentially modulated by the laser interaction unit and the electromagnetic-field interaction unit, wherein the laser interference pattern modulates the charged particles in a micron-zone mode to process the semiconductor wafer using the modulated charged particles)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895